OPINION — AG — **** CONFLICT OF INTEREST — PRESIDENT OF CONTRACTING CORPORATION RELATED TO SCHOOL BOARD MEMBER **** A SCHOOL DISTRICT MAY NOT LEGALLY ENTER INTO A CONTRACT WITH A CORPORATION FOR ANY PURPOSE WHERE A SCHOOL BOARD MEMBER'S SON IS THE PRESIDENT AND PRINCIPLE STOCKHOLDER OF SAID CORPORATION AND/OR THE BOARD MEMBER HIMSELF IS AN INCORPORATOR OF SAID CORPORATION, PURSUANT TO THE PROHIBITION AS CONTAINED WITHIN 70 O.S. 1971, 5-124 [70-5-124] (LARRY L. FRENCH) ** SEE: OPINION NO. 73-190 (1973) ** ** SEE: OPINION NO. 73-234 (1973) **